UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7559


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTHONY FALICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se. Sidney P. Alexander,
Assistant United States Attorney, Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald       Anthony    Falice     seeks     to    appeal       the    district

court’s order dismissing a motion that attacked aspects of his

federal      convictions     and       imposing    sanctions       on    him    for     his

repeated filing of malicious lawsuits in connection with his

convictions.

       In a civil case to which the United States is a party,

parties are accorded sixty days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(B),        unless   the     district    court       extends      the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 “[T]he timely filing of a

notice       of   appeal    in     a     civil     case     is     a     jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Here, the district court’s order was entered on the docket

on   February     24,    2003.      The    notice     of   appeal       was    filed,    at

earliest, on October 26, 2011. *                Because Falice failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                       We dispense with

oral       argument    because     the    facts     and    legal       contentions      are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3